Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 8-9 have been cancelled; Claims 1-5 and 7 have been amended; Claims 1-7 remain for examination, wherein claim 1 is an independent claim. 
However, in view of the Applicant’s amendments in the instant claims and reconsideration, a new ground rejection is listed as following:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, the term “a fine granular metallic iron” and “ more fine-granular metallic iron” on line 8 and on line 21-22 in claim 1 is a relative term which renders the claim indefinite. The term “fine” or “more fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Proper amendment is necessary.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, the term “a predetermined outer diameter or large” on line 3 in claim 7 is unclear limitation which renders the claim indefinite. The term “predetermined” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Proper amendment is necessary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al (US-PG-pub 20150203931 A1, listed in IDS filed on 1/29/2019, thereafter PG’931). 
PG’931 is applied to the instant claims 1-7 for the same reason as stated in the precious office action dated 1/21/2022. 
Regarding the amendment in the instant claim 1, PG’931 teaches the coarse particulate matter may be magnetically separated using a magnetic separator prior to crushing (par.[0035] and [0045] of PG’931), and PG’931 teaches applying magnetic separating for grains having grain size 100 m or less (107a-107f in Fig.3-3 and par.[0010] of PG’931), which reads on the claimed reduction order and separating the granular metallic iron, the first and the second slags with granular metallic iron as recited in the instant claim. 
Regarding claim 2, PG’931 teaches applying third magnetic separator after slag crushing (for example: 41 in Fig.1-5 and par.[0537] of PG’931).
Regarding amended features in the instant claims 3-4, PG’931 teaches: “…clumps of iron where multiple agglomerates formed by reduced iron forming into agglomerates (hereinafter also referred to as reduced agglomerate) are connected and slag is adhered thereto, or metallic iron retaining the shell form of the reduced iron, or the like.” (par.[0221] of PG’931), which reads on the retained slags and granular metallic iron as recited in the instant claims.
The amendment is the instant claims 5 and 7 do not change the scope of the instant claims.

Response to Arguments
Applicant’s arguments to the art rejection to claims 1-7 have been considered but they are not persuasive. Regarding the arguments related to the amended features in the instant claims, the Examiner’s position has been stated above.
The Applicant’s arguments are summarized as following:
1, Sugiyama et al (PG’931) does not specify only the second slag is crushed. Since all of the material obtained from the oven is crushed, therefore, there is no granular metallic iron is disclosed or suggested.
2, two magnetic separation process defined in the amended claim 1 are clearly different from each other in terms of iron content, which does not teach or suggest by Sugiyama et al (PG’931).
In response,
Regarding the argument 1, there is no limitation in the instant claims to indicates “crushing the separated second slag only”. Actually, Sugiyama et al (PG’931) specify granular metallic iron particles (Fig.2-1 to 2-3 of PG’PG’931) and PG’931 specify that: “The coarse particulate matter may be magnetically separated using a magnetic separator prior to crushing the coarse particulate matter and a magnetically attractable substance be collected, and the collected magnetically attractable substance be crushed.” (par.[0035] of PG’931), which clearly indicates separating of granular metallic iron with slags before crushing.
Regarding the argument 2, there is no limitation to indicates the difference of the “iron content” in the argued different slags. Actually, PG’931 specify that the magnetic separator used in the magnetic selecting/separating process is not restricted in particular, so a known magnetic separator may be used (par.[0384]-[0385] of PG’931). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to applying magnetic separators with different magnetic force from the disclosure of PG’931 since these magnetic separators are applied in different steps of the process (for example: 37, 39, 41 in Fig.1-5 and par.[0537], 107a-107f in Fig.3-3 and par.[0010] of PG’931). It is noted that the applicant has not provided any evidence to show the criticality of the difference of the “attraction force” for the different magnetic separators in term of the claimed material separating. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734